DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant has elected group I (claims 1-14) without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim  1 recites the limitation “a syringe” in lines 14 and 15 . It is unclear as to whether the “a syringe” is the same syringe as in the preamble. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-4, 8, 10 and 11 are rejected due to their dependency from claim 1. 
Claim  5 recites the limitation “a syringe” in line  5. It is unclear as to whether the “a syringe” is the same syringe as in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a syringe” in line  5. It is unclear as to whether the “a syringe” is the same syringe as in claim 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claim 6 reads, “and optionally marker information relating to one or more markers provided on a syringe of the type to be used.” It is unclear as to whether the claim is to be positively recited or not. For compact prosecution, the Examiner selects for the  option to not have “marker information relating to one or more markers provided on a syringe of the type to be used.”
Claim 7, recites the limitation “a type of syringe” in line 2. It is unclear as to whether the “a syringe” is the same syringe as in claim 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a syringe” in lines 2 and 3. It is unclear as to whether the “a syringe” is the same syringe as in claim 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a syringe” in lines 18 and 19 . It is unclear as to whether the “a syringe” is the same syringe as in the preamble. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, recites the limitation “a syringe” in lines 3 and 4. It is unclear as to whether the “a syringe” is the same syringe as in claim 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a syringe” in line 1-2 . It is unclear as to whether the “a syringe” is the same syringe in claim 12. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enos et al. 2018/0002056.

Regarding claim 1, Enos discloses a computer-implemented method for generating a dosing aid label (label 12) for a syringe, the method comprising [abstract] [34]: receiving patient information relating to a specific patient to whom a medicament is to be administered [abstract] [FIG 4,7] [17] [56]; receiving medicament information relating to a medicament to be administered to the specific patient, the medicament information including one or more of a description of the medicament, a recommended dosage of the medicament and concentration information relating to the medicament [FIG 4, 7] [48-51] [56]; generating a dosing aid associated with the patient information and medicament information, the dosing aid including dosing information which is usable in guiding administration of a dose of the medicament to the specific patient [FIG 4] [25-26] [31-32] [56]; and, transmitting a print instruction message to a printing device, the instruction message being configured to instruct the printing device to print a dosing aid label including the dosing aid, the label being printed either on a syringe or on a sheet of material configured to be affixed to a syringe, such that the dosing aid label can be used to guide administration of the dose of the medicament to the specific patient [17] [25-26] [56-59] [61].
Regarding claim 2, Enos discloses all of the limitations of claim 1. Enos further discloses receiving medicament information relating to the medicament includes receiving the medicament information from one of an input device of the user interface device or a tag or barcode associated with the medicament [18] [56-59] [61].
Regarding claim 3, Enos discloses all of the limitations of claim 1. Enos further discloses receiving medicament information includes receiving a selection of a preconfigured regimen, the preconfigured regimen including a description of one or more medicaments (description of the medicine and recommended dosages), each of the one or more medicaments being associated with a recommended dosage of the medicament and a concentration of the medicament [56-68].
Regarding claim 4, Enos discloses all of the limitations of claim 1. Enos further discloses receiving medicament information relating to the medicament includes obtaining the recommended dosage of the medicament and concentration information relating to the medicament from a medicament information database [20] [24] [30] [51] [56] [61].
Regarding claim 11, Enos discloses all of the limitations of claim 1. Enos further discloses the dosing aid includes instructions for steps to be performed by a user in order to administer the dose of the medicament [63].
Regarding claim 12, Enos discloses a dosing aid system for generating a dosing aid label (label 12) for a syringe (syringe), the dosing aid system including a memory for storing computer-readable program code and a processor for executing the computer-readable program code, the system comprising [abstract]: a patient information(patient data, i.e. weight) receiving component for receiving patient information relating to a specific patient to whom a medicament is to be administered [abstract] [FIG 4] [17] [56]; a medicament information receiving component (computer terminals 10) for receiving medicament information relating to a medicament to be administered to the specific patient, the medicament information including one or more of a description of the medicament, a recommended dosage of the medicament, and concentration information relating to the medicament; a dosing aid generating component for generating a dosing aid associated with the patient information and medicament information, the dosing aid including dosing information which is usable in guiding administration of a dose of the medicament to the specific patient [FIG 4] [25-26] [31-34] [56]; and, a transmitting component for transmitting a print instruction message to a printing device (printer 26), the instruction message being configured to instruct the printing device to print a dosing aid label including the dosing aid, the label being printed either on a syringe or on a sheet of material configured to be affixed to a syringe, such that the dosing aid label can be used to guide administration of the dose of the medicament to the specific patient [17] [25-26] [56-59] [61].
Regarding claim 13, Enos discloses all of the limitations of claim 12. Enos further discloses a user interface device (terminals 10) and the printing device (printer 26), the printing device comprising: a receiving component for receiving the print instruction message; and, a printer for printing the label directly on a syringe or on a sheet of material configured to be affixed to a syringe [17] [26] [44] [59] [61] [63-64] [66].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enos et al. 2018/0002056 in view of Creaturo 2014/0207079.

Regarding claim 5, Enos discloses all of the limitations of claim 1. However, Enos does not explicitly disclose a dosing scare on the syringe. 
Creaturo discloses generating the dosing aid includes generating a dosing scale (graduation markings 702) [51] [FIG 1-3], the dosing scale being associated with the patient information (weight of patient [58]) and medicament information and including at least one indication being arranged to translate a volume defined by a position of a stopper within a syringe into dosing information relating to a dose of the medicament to be administered to the specific patient, the dosing scale being calibrated based on the dosing scale operatively being located on the syringe in a predetermined position [FIG 1-3] [49-58] [65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enos in view of Creaturo as Creaturo discloses, “The syringes, diluent syringes, pre-filled vials and combination kits disclosed herein substantially eliminate the human errors associated with the consolidation of components, correlation of components and the computations ordinarily conducted by healthcare professionals in connection with performing dosage-to-patient weight or body surface area calculations, provided the user follows the pre-calibrated indicia on the syringe.” [66]
Regarding claim 6, Enos in view of Creaturo discloses all of the limitations of claim 5. Creaturo further discloses obtaining syringe type information relating to a type of syringe (pediatric syringe, syringe for oncology, etc.) to be used to administer the medicament, the syringe type information at least including the type of syringe to be used and optionally marker information relating to one or more markers provided on a syringe of the type to be used [65].
Regarding claim 7, Enos in view of Creaturo discloses all of the limitations of claim 6. Creaturo further discloses obtaining syringe type information includes determining an optimal type of syringe to be used based on one or both of the patient information and medicament information [65].
Regarding claim 8, Enos in view of Creaturo discloses all of the limitations of claim 6. Creaturo further discloses  generating the dosing scale includes generating a dosing scale associated with the patient information, medicament information and syringe type information, and wherein the dosing scale is calibrated based on the scale operatively being located in a predetermined position relative to the one or more markers provided on the syringe of the type to be used [FIG 4A-5] [FIG 9A-10A] [65].
Regarding claim 9, Enos in view of Creaturo discloses all of the limitations of claim 6. Enos further discloses the marker information includes a syringe volume indication scale corresponding to markers in the form of graduations provided on a syringe of the type to be used which indicate volumes within the syringe, and wherein transmitting the print instruction message includes transmitting a print instruction message configured to instruct the printing device to include the syringe volume indication scale on the sheet of material on which the label is printed, wherein the syringe volume indication scale is included along a first major edge of the sheet of material and adjacent the dosing scale and wherein the syringe volume indication scale being provided on the label for alignment with the graduations provided on the syringe of the type to be used for location of the dosing scale in the predetermined position on the syringe [54-56].
Regarding claim 10, Enos in view of Creaturo discloses all of the limitations of claim 5. Enos further discloses calculating the dosing scale based on one or more of: the patient information, the medicament information, the syringe type information [49-58] [65].
Regarding claim 14, Enos discloses all of the limitations of claim 1. Enos does not explicitly disclose a dosing scare on the syringe. 
Creaturo discloses generating the dosing aid includes generating a dosing scale (graduation markings 702) [51] [FIG 1-3], the dosing scale being associated with the patient information (weight of patient [58]) and medicament information and including at least one indication being arranged to translate a volume defined by a position of a stopper within a syringe into dosing information relating to a dose of the medicament to be administered to the specific patient, the dosing scale being calibrated based on the dosing scale operatively being located on the syringe in a predetermined position [FIG 1-3] [49-58] [65]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enos in view of Creaturo as Creaturo discloses, “The syringes, diluent syringes, pre-filled vials and combination kits disclosed herein substantially eliminate the human errors associated with the consolidation of components, correlation of components and the computations ordinarily conducted by healthcare professionals in connection with performing dosage-to-patient weight or body surface area calculations, provided the user follows the pre-calibrated indicia on the syringe.” [66]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887         

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887